Exhibit 10.2

 

Execution Version

 

Goldman Sachs Credit Partners L.P.
85 Broad Street
New York, New York  10004

 

COMMITMENT LETTER

 

PERSONAL AND CONFIDENTIAL

 

July 5, 2005

 

Pogo Producing Company
5 Greenway Plaza
P.O. Box 2504
Houston, Texas  77252-2504

 

Attention:

James P. Ulm, II

 

Senior Vice President and Chief Financial Officer

 

Ladies and Gentlemen:

 

We are pleased to confirm the arrangements under which Goldman Sachs Credit
Partners L.P. (“GSCP” or the “Administrative Agent”) is exclusively authorized
by Pogo Producing Company (the “Company”) to act as sole lead arranger, sole
bookrunner, sole syndication agent and administrative agent in connection with
the bridge loans described herein, and, together with any other lenders set
forth on Schedule I hereto and any entities that become lenders in accordance
with the syndication arrangements set forth below (collectively with GSCP, the
“Lenders”), commits to provide the bridge loans described herein, in each case,
on the terms and subject to the conditions set forth in this letter, the
attached Annex A and Annex B (collectively, the “Commitment Letter”) and the Fee
Letter (as defined below).

 

You have informed GSCP that the Company, a Delaware corporation, intends to sign
an agreement (the “Acquisition Agreement”) to acquire (the “Acquisition”)
certain of the Canadian assets of a public company code-named Ulysses (the
“Seller”), as specified in the Acquisition Agreement (the “Acquired Business”). 
You have also informed us that the total purchase price for the Acquisition
(including the refinancing of certain debt of the Acquired Business, but
excluding the payment of fees, commissions and expenses in connection with the
Acquisition) will be approximately $1.8 billion and that the Acquisition will be
financed with (i) the issuance by the Company of up to $1.0 billion in aggregate
principal amount of debt, equity or equity-linked securities (the “Permanent
Securities”) or, in the event the Permanent Securities are not issued at the
time the Acquisition is consummated, borrowings by the Company of up to $1.0
billion under senior subordinated increasing rate bridge loans (the “Bridge
Loans”) having the terms of set forth in Annex B and (ii) the sale of certain of
the Company’s assets located in Thailand, as previously identified to GSCP, for
cash of at least $800.0 million (the “Asset Sale”) or, in the event the Asset
Sale is not consummated at or before the time the Acquisition is consummated,
borrowings by the Company of up to an additional $800.0 million under the Bridge
Loans.  On the Closing Date (as defined), neither the Company nor any of its
subsidiaries will have any debt for borrowed money or equity outstanding, except
for (i) debt and equity outstanding as of the date hereof (including exchange
notes issued in connection with the Company’s exchange offer for its existing
6.625% Senior Subordinated Notes due 2015 (the “2005 Notes”)), (ii) borrowings
not to exceed an amount to be agreed upon under the Company’s existing credit
agreement, dated as of December 16, 2004, among the Company, as borrower,
certain commercial lending institutions, as the lenders, Bank of Montreal,
acting

 

--------------------------------------------------------------------------------


 

through its Chicago, Illinois branch, as the administrative agent (the “Credit
Facility”), (iii) equity issued to management and employees of the Company
pursuant to existing equity compensation plans or (iv) as described in this
paragraph.  In addition, the Acquired Business will have permanently repaid all
of its indebtedness on or before the Closing Date.

 


1.     COMMITMENT.           GSCP IS PLEASED TO CONFIRM ITS COMMITMENT TO ACT AS
SOLE LEAD ARRANGER AND SOLE BOOKRUNNER TO PROVIDE THE COMPANY WITH STRUCTURING
ADVICE IN CONNECTION WITH THE BRIDGE LOANS, TO ACT AS SOLE SYNDICATION AGENT TO
PROVIDE THE COMPANY WITH SYNDICATION ADVICE IN CONNECTION WITH THE BRIDGE LOANS
AND TO ACT AS ADMINISTRATIVE AGENT FOR THE BRIDGE LOANS.  EACH OF THE LENDERS IS
PLEASED TO CONFIRM ITS COMMITMENT (EACH, A “COMMITMENT” AND, COLLECTIVELY, THE
“COMMITMENTS”), SEVERALLY AND NOT JOINTLY, TO PROVIDE THE BRIDGE LOANS HAVING
THE TERMS SET FORTH ON ANNEX B, IN EACH CASE, ON THE TERMS AND SUBJECT TO THE
CONDITIONS CONTAINED IN THIS COMMITMENT LETTER AND THE FEE LETTER.  THE
COMMITMENT OF EACH LENDER INDIVIDUALLY IS SET FORTH OPPOSITE ITS NAME ON
SCHEDULE 1 HERETO; ALL OF THE COMMITMENTS TOGETHER EQUAL UP TO $1.8 BILLION;
PROVIDED, THAT IF THE ASSET SALE IS CONSUMMATED AT OR PRIOR TO THE TIME OF THE
CONSUMMATION OF THE ACQUISITION, THE AGGREGATE COMMITMENTS WILL EQUAL UP TO $1.0
BILLION.  THE COMPANY AGREES THAT THE LENDERS WILL HAVE THE EXCLUSIVE RIGHT
DURING THE TERM OF THIS COMMITMENT LETTER TO PROVIDE ANY BRIDGE OR INTERIM
FINANCING UTILIZED BY THE COMPANY OR ANY OF ITS AFFILIATES TO FINANCE ANY
PORTION OF THE ACQUISITION.


 

Each Lender’s commitment is subject, in its discretion, to the conditions set
forth in Annex B hereto and the following conditions: (i) there shall not have
been any material adverse change, or any development involving a prospective
material adverse change, in or affecting the general affairs, management,
financial position, stockholders’ equity or results of operations of the Company
or the Acquired Business and their respective subsidiaries since December 31,
2004 and December 31, 2004, respectively (the dates of the most recent audited
financial statements for the Company and unaudited financial statements for the
Acquired Business, respectively, furnished by the Company to GSCP); and (ii) the
Bridge Loans being assigned and maintaining a credit rating by Moody’s Investor
Services, Inc. (“Moody’s”) and Standard & Poor’s Ratings Group, a division of
The McGraw Hill Corporation (“S&P”).  Each Lender’s commitment is also subject,
in its discretion, to the satisfactory negotiation, execution and delivery of
appropriate definitive documentation relating to the Bridge Loans, including,
without limitation, a bridge loan agreement (the “Bridge Loan Agreement”), to be
based upon and substantially consistent with the terms set forth in this
Commitment Letter.  Our commitment is also conditioned upon and made subject to
our not becoming aware after the date hereof of any new or inconsistent
information or other matter not previously disclosed to us relating to the
Company, the Acquired Business or the Acquisition or the transactions
contemplated by this Commitment Letter, which GSCP, in its reasonable judgment,
deems material and adverse relative to the information or other matters
disclosed to us prior to the date hereof.

 


2.     FEES AND EXPENSES.             THE FEES FOR THESE SERVICES ARE SET FORTH
IN A SEPARATE LETTER (THE “FEE LETTER”), DATED AS OF THE DATE HEREOF, ENTERED
INTO BY THE LENDERS AND THE COMPANY.  IN ADDITION, PURSUANT TO AN ENGAGEMENT
LETTER (THE “ENGAGEMENT LETTER”), DATED AS OF THE DATE HEREOF, BETWEEN THE
COMPANY AND GOLDMAN, SACHS & CO. (“GOLDMAN SACHS”), THE COMPANY HAS, AMONG OTHER
THINGS, OFFERED GOLDMAN SACHS THE RIGHT TO ACT AS THE SOLE PLACEMENT AGENT, SOLE
PURCHASER OR SOLE UNDERWRITER IN CONNECTION WITH THE SALE OF THE PERMANENT
SECURITIES.


 


3.     SYNDICATION.           GSCP INTENDS AND RESERVES THE RIGHT TO SYNDICATE
THE COMMITMENTS AND/OR THE BRIDGE LOANS TO OTHER LENDERS.  GSCP WILL SELECT THE
LENDERS AFTER CONSULTATION WITH

 

2

--------------------------------------------------------------------------------


 


THE COMPANY.  GSCP WILL LEAD THE SYNDICATION, INCLUDING DETERMINING THE TIMING
OF ALL OFFERS TO POTENTIAL LENDERS AND THE ACCEPTANCE OF COMMITMENTS, ANY TITLE
OF AGENT OR SIMILAR DESIGNATIONS OR ROLES AWARDED TO LENDERS, THE AMOUNTS
OFFERED AND THE COMPENSATION PROVIDED TO EACH LENDER FROM THE AMOUNTS TO BE PAID
TO GSCP PURSUANT TO THE TERMS OF THIS COMMITMENT LETTER AND THE FEE LETTER. 
GSCP WILL DETERMINE THE FINAL COMMITMENT ALLOCATIONS AND WILL NOTIFY THE COMPANY
OF SUCH DETERMINATIONS.  THE COMPANY AGREES TO USE ALL COMMERCIALLY REASONABLE
EFFORTS TO ENSURE THAT GSCP’S SYNDICATION EFFORTS BENEFIT FROM THE EXISTING
LENDING RELATIONSHIPS OF THE COMPANY.  TO FACILITATE AN ORDERLY AND SUCCESSFUL
SYNDICATION OF THE BRIDGE LOANS, YOU AGREE THAT, UNTIL THE LATER OF THE
TERMINATION OF THE SYNDICATION AS DETERMINED BY GSCP AND 120 DAYS FOLLOWING THE
DATE OF INITIAL FUNDING UNDER THE BRIDGE LOANS (THE “CLOSING DATE”), THE COMPANY
WILL NOT, AND WILL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE ACQUIRED
BUSINESS TO AGREE THAT IT WILL NOT, SYNDICATE OR ISSUE, ATTEMPT TO SYNDICATE OR
ISSUE, ANNOUNCE OR AUTHORIZE THE ANNOUNCEMENT OF THE SYNDICATION OR ISSUANCE OF,
OR ENGAGE IN DISCUSSIONS CONCERNING THE SYNDICATION OR ISSUANCE OF, ANY DEBT
FACILITY OR DEBT OR PREFERRED EQUITY SECURITY OF THE COMPANY OR ANY OF ITS
AFFILIATES (OTHER THAN THE BRIDGE LOANS AND OTHER INDEBTEDNESS CONTEMPLATED
HEREBY), INCLUDING ANY RENEWALS OR REFINANCINGS OF ANY EXISTING DEBT FACILITY OR
DEBT OR PREFERRED EQUITY SECURITY, WITHOUT THE PRIOR WRITTEN CONSENT OF GSCP.

 


4.     COOPERATION.           THE COMPANY AGREES TO COOPERATE WITH GSCP, AND TO
USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE ACQUIRED BUSINESS TO COOPERATE
WITH GSCP, IN CONNECTION WITH (I) THE PREPARATION OF AN INFORMATION PACKAGE
REGARDING THE BUSINESS, OPERATIONS, FINANCIAL PROJECTIONS AND PROSPECTS OF THE
COMPANY AND THE ACQUIRED BUSINESS, INCLUDING, WITHOUT LIMITATION, THE DELIVERY
OF ALL INFORMATION RELATING TO THE TRANSACTIONS CONTEMPLATED HEREUNDER PREPARED
BY OR ON BEHALF OF THE COMPANY OR THE ACQUIRED BUSINESS DEEMED REASONABLY
NECESSARY BY GSCP TO COMPLETE THE SYNDICATION OF THE COMMITMENTS AND/OR THE
BRIDGE LOANS (INCLUDING, WITHOUT LIMITATION, OBTAINING THE CREDIT RATINGS FROM
S&P AND MOODY’S DESCRIBED ABOVE) AND (II) THE PRESENTATION OF AN INFORMATION
PACKAGE ACCEPTABLE IN FORMAT AND CONTENT TO GSCP IN MEETINGS AND OTHER
COMMUNICATIONS WITH PROSPECTIVE LENDERS IN CONNECTION WITH THE SYNDICATION OF
THE COMMITMENTS AND/OR THE BRIDGE LOANS (INCLUDING, WITHOUT LIMITATION, DIRECT
CONTACT BETWEEN SENIOR MANAGEMENT AND REPRESENTATIVES OF THE COMPANY WITH
PROSPECTIVE LENDERS AND PARTICIPATION OF SUCH PERSONS IN MEETINGS).  THE COMPANY
FURTHER AGREES THAT EACH LENDER’S COMMITMENT HEREUNDER IS CONDITIONED UPON THE
COMPANY’S SATISFACTION OF THE REQUIREMENTS OF THE FOREGOING PROVISIONS OF THIS
PARAGRAPH BY A DATE SUFFICIENT TO PERMIT THE SYNDICATION OF THE COMMITMENTS
AND/OR THE BRIDGE LOANS TO BE COMPLETED PRIOR TO THE CLOSING DATE, AS DETERMINED
IN THE REASONABLE DISCRETION OF GSCP.  THE COMPANY WILL BE SOLELY RESPONSIBLE
FOR THE CONTENTS OF ANY SUCH INFORMATION PACKAGE AND PRESENTATION AND
ACKNOWLEDGE THAT GSCP WILL BE USING AND RELYING UPON THE INFORMATION CONTAINED
IN SUCH INFORMATION PACKAGE AND PRESENTATION WITHOUT INDEPENDENT VERIFICATION
THEREOF.  THE COMPANY AGREES THAT INFORMATION REGARDING THE BRIDGE LOANS AND
INFORMATION PROVIDED BY THE COMPANY, THE ACQUIRED BUSINESS OR THEIR RESPECTIVE
REPRESENTATIVES TO GSCP IN CONNECTION WITH THE BRIDGE LOANS (INCLUDING, WITHOUT
LIMITATION, DRAFT AND EXECUTION VERSIONS OF THE LOAN DOCUMENTS, PUBLICLY FILED
FINANCIAL STATEMENTS, AND DRAFT OR FINAL OFFERING MATERIALS RELATING TO
CONTEMPORANEOUS OR PRIOR SECURITIES ISSUANCES BY THE COMPANY OR THE ACQUIRED
BUSINESS) MAY BE DISSEMINATED TO POTENTIAL LENDERS AND OTHER PERSONS THROUGH ONE
OR MORE INTERNET SITES (INCLUDING AN INTRALINKS WORKSPACE) CREATED FOR PURPOSES
OF SYNDICATING THE BRIDGE LOANS OR OTHERWISE, IN ACCORDANCE WITH GSCP’S STANDARD
SYNDICATION PRACTICES (INCLUDING HARD COPY AND VIA ELECTRONIC TRANSMISSIONS). 
WITHOUT LIMITING THE FOREGOING, THE COMPANY AUTHORIZES THE USE OF ITS LOGOS IN
CONNECTION WITH ANY SUCH DISSEMINATION.

 

3

--------------------------------------------------------------------------------


 

At the request of GSCP, the Company agrees to prepare a version of the
information package and presentation that does not contain material non-public
information concerning the Company or the Acquired Business, their respective
affiliates or their securities.  In addition, the Company agrees that unless
specifically labeled “Private—Contains Non-Public Information,” no information,
documentation or other data disseminated to prospective Lenders in connection
with the syndication of the Bridge Loans, whether through an internet site
(including, without limitation, an IntraLinks workspace), electronically, in
presentations at meetings or otherwise, will contain any material non-public
information concerning the Company or the Acquired Business, their respective
affiliates or their securities.

 


THE COMPANY REPRESENTS AND COVENANTS THAT (I) ALL INFORMATION (OTHER THAN
PROJECTIONS) PROVIDED DIRECTLY OR INDIRECTLY BY THE COMPANY TO GSCP OR THE
LENDERS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREUNDER IS AND WILL
BE, WHEN TAKEN AS A WHOLE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS AND
DOES NOT AND WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN NOT
MISLEADING AND (II) THE PROJECTIONS THAT HAVE BEEN OR WILL BE MADE AVAILABLE TO
GSCP OR THE LENDERS BY THE ACQUIRED BUSINESS OR THE COMPANY HAVE BEEN AND WILL
BE PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS THAT ARE BELIEVED BY THE
PREPARER THEREOF TO BE REASONABLE AT THE TIME MADE.  YOU AGREE THAT IF AT ANY
TIME PRIOR TO THE CLOSING DATE, ANY OF THE REPRESENTATIONS IN THE PRECEDING
SENTENCE WOULD BE INCORRECT IN ANY MATERIAL RESPECT IF THE INFORMATION AND
PROJECTIONS WERE BEING FURNISHED, AND SUCH REPRESENTATIONS WERE BEING MADE, AT
SUCH TIME, THEN YOU WILL PROMPTLY SUPPLEMENT, OR CAUSE TO BE SUPPLEMENTED, THE
INFORMATION AND PROJECTIONS SO THAT SUCH REPRESENTATIONS WILL BE CORRECT IN ALL
MATERIAL RESPECTS UNDER THOSE CIRCUMSTANCES.


 


5.     ANNEX A.       IN CONNECTION WITH ARRANGEMENTS SUCH AS THIS, IT IS OUR
FIRM’S POLICY TO RECEIVE INDEMNIFICATION.  THE COMPANY AGREES TO THE PROVISIONS
WITH RESPECT TO OUR INDEMNITY AND OTHER MATTERS SET FORTH IN ANNEX A, WHICH IS
INCORPORATED BY REFERENCE INTO THIS COMMITMENT LETTER.


 

This Commitment Letter may not be assigned by you without the prior written
consent of GSCP (and any purported assignment without such consent will be null
and void), is intended to be solely for the benefit of the parties hereto and is
not intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto.  GSCP may assign its Commitment hereunder,
in whole or in part, to any of its affiliates or to any Lender, and upon such
assignment, GSCP will be released from the portion of its Commitment hereunder
that has been assigned.  This Commitment Letter (including the Annexes hereto)
may not be amended or any term or provision hereof or thereof waived or
modified, except by an instrument in writing signed by each of the parties
hereto, and any term or provision hereof or thereof may be amended or waived
only by a written agreement executed and delivered by all parties hereto.

 

GSCP hereby notifies the Company and the Acquired Business that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) it and each Lender may be required to obtain,
verify and record information that identifies the Company and the Acquired
Business, which information includes the name and address of the Company and the
Acquired Business and other information that will allow GSCP and each Lender to
identify the Company and the Acquired Business in accordance with the Act.  This
notice is given in accordance with the requirements of the Act and is effective
for GSCP and each Lender.

 

4

--------------------------------------------------------------------------------


 


6.     CONFIDENTIALITY.      PLEASE NOTE THAT THIS COMMITMENT LETTER, THE FEE
LETTER AND ANY WRITTEN OR ORAL ADVICE PROVIDED BY GSCP IN CONNECTION WITH THIS
ARRANGEMENT ARE EXCLUSIVELY FOR THE INFORMATION OF THE COMPANY AND MAY NOT BE
DISCLOSED TO ANY THIRD PARTY OR CIRCULATED OR REFERRED TO PUBLICLY WITHOUT OUR
PRIOR WRITTEN CONSENT, EXCEPT, AFTER PROVIDING WRITTEN NOTICE TO GSCP, PURSUANT
TO A SUBPOENA OR ORDER ISSUED BY A COURT OF COMPETENT JURISDICTION OR BY A
JUDICIAL, ADMINISTRATIVE OR LEGISLATIVE BODY OR COMMITTEE.  IN ADDITION, WE
HEREBY CONSENT TO YOUR DISCLOSURE OF (I) THIS COMMITMENT LETTER, THE FEE LETTER
AND SUCH ADVICE TO THE COMPANY’S OFFICERS, DIRECTORS, AGENTS AND ADVISORS WHO
ARE DIRECTLY INVOLVED IN THE CONSIDERATION OF THE BRIDGE LOANS TO THE EXTENT
SUCH PERSONS AGREE TO HOLD THE SAME IN CONFIDENCE, (II) THIS COMMITMENT LETTER
OR THE INFORMATION CONTAINED HEREIN (BUT NOT THE FEE LETTER OR THE INFORMATION
CONTAINED THEREIN) TO THE ACQUIRED BUSINESS AND THE SELLER TO THE EXTENT YOU
NOTIFY SUCH PERSONS OF THEIR OBLIGATIONS TO KEEP SUCH MATERIAL CONFIDENTIAL, AND
TO THE ACQUIRED BUSINESS’S AND THE SELLER’S RESPECTIVE OFFICERS, DIRECTORS,
AGENTS AND ADVISORS WHO ARE DIRECTLY INVOLVED IN THE CONSIDERATION OF THE BRIDGE
LOANS; PROVIDED, THAT YOU USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH
PERSONS TO AGREE TO HOLD THE SAME IN CONFIDENCE, (III) THIS COMMITMENT LETTER
AND THE FEE LETTER AS REQUIRED BY APPLICABLE LAW OR COMPULSORY LEGAL PROCESS (IN
WHICH CASE YOU AGREE TO INFORM US PROMPTLY THEREOF) AND (IV) THE INFORMATION
CONTAINED IN THIS COMMITMENT LETTER IN ANY PROSPECTUS OR OTHER OFFERING
MEMORANDUM RELATING TO THE PERMANENT SECURITIES.  THE PROVISIONS OF THIS
PARAGRAPH SHALL SURVIVE ANY TERMINATION OR COMPLETION OF THE ARRANGEMENT
PROVIDED BY THIS COMMITMENT LETTER.


 


7.     ADDITIONAL MATTERS.           AS YOU KNOW, GSCP MAY FROM TIME TO TIME
EFFECT TRANSACTIONS, FOR ITS OWN ACCOUNT OR THE ACCOUNT OF CUSTOMERS, AND HOLD
POSITIONS IN LOANS OR OPTIONS ON LOANS OF THE COMPANY, THE ACQUIRED BUSINESS AND
OTHER COMPANIES THAT MAY BE THE SUBJECT OF THIS ARRANGEMENT.  IN ADDITION,
GOLDMAN SACHS IS A FULL SERVICE SECURITIES FIRM AND AS SUCH MAY FROM TIME TO
TIME EFFECT TRANSACTIONS, FOR ITS OWN ACCOUNT OR THE ACCOUNT OF CUSTOMERS, AND
HOLD POSITIONS IN SECURITIES OR OPTIONS ON SECURITIES OF THE COMPANY, THE
ACQUIRED BUSINESS AND OTHER COMPANIES THAT MAY BE THE SUBJECT OF THIS
ARRANGEMENT.  IN ADDITION, GSCP MAY EMPLOY THE SERVICES OF ITS AFFILIATES IN
PROVIDING CERTAIN SERVICES HEREUNDER AND MAY EXCHANGE WITH SUCH AFFILIATES
INFORMATION CONCERNING THE COMPANY, THE ACQUIRED BUSINESS AND OTHER COMPANIES
THAT MAY BE THE SUBJECT OF THIS ARRANGEMENT, AND SUCH AFFILIATES SHALL BE
ENTITLED TO THE BENEFITS AFFORDED TO GSCP HEREUNDER.


 

The Commitments hereunder will terminate upon the first to occur of (i) the
consummation of the Acquisition, (ii) the abandonment or termination of the
Acquisition Agreement, (iii) a material breach by the Company under this
Commitment Letter, the Fee Letter or the Engagement Letter and (iv) December 31,
2005, unless the closing of the Bridge Loans, on the terms and subject to the
conditions contained herein, shall have been consummated prior to such date.  In
addition, the Commitment hereunder will terminate upon the closing of the later
of the sale of $1.0 billion of Permanent Securities (in escrow or otherwise) and
the Asset Sale.

 

In addition, please note that GSCP, Goldman Sachs and their affiliates do not
provide accounting, tax or legal advice.  Notwithstanding anything herein to the
contrary, the Company (and each employee, representative or other agent of the
Company) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the offering and all materials of any
kind (including opinions or other tax analyses) that are provided to the Company
relating to such tax treatment and tax structure.  However, any information
relating to the tax treatment or tax structure shall remain subject to the
confidentiality provisions hereof (and the foregoing sentence shall not apply)
to the extent reasonably necessary to enable the

 

5

--------------------------------------------------------------------------------


 

parties hereto, their respective affiliates, and their and their respective
affiliates’ directors and employees to comply with applicable securities laws. 
For this purpose, “tax treatment” means US federal or state income tax
treatment, and “tax structure” is limited to any facts relevant to the US
federal income tax treatment of the transactions contemplated by this Commitment
Letter but does not include information relating to the identity of the parties
hereto or any of their respective affiliates.

 

All payments under this Commitment Letter (including Annex A and Annex B) and
the Fee Letter will be made in U.S. dollars and without withholding or deduction
of any tax, assessment or other governmental charge (collectively, “Tax”) unless
required by law; and if the Company will be required to deduct or withhold any
Tax, or if any Tax is required to be paid by any Lender solely on account of
services performed hereunder or under the Fee Letter, the Company will pay to
such Lender such additional amounts as will be required so that the net amount
received by such Lender from the Company after such deduction, withholding or
payment will equal the amounts otherwise due to such Lender hereunder or under
the Fee Letter, as applicable.

 

If any Canadian Goods and Services Tax (“GST”)/Value Added Tax
(“VAT”)/consumption tax is payable in respect of amounts paid or payable to any
Lender for services rendered in connection with this letter (or any portion
thereof), such Lender will add the GST/VAT/consumption tax to its invoices and
the Company will pay to such Lender such GST/VAT/consumption tax as set forth in
such invoices.  Each Lender agrees to use commercially reasonable efforts to
reduce any GST/VAT/consumption tax payable by the Company resulting from such
Lender’s jurisdiction of incorporation; provided, that such Lender is not
negatively impacted.

 

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement.  Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission will be
effective as delivery of a manually executed counterpart hereof.  This
Commitment Letter, the Fee Letter and the Engagement Letter are the only
agreements that have been entered into among the parties hereto with respect to
the Bridge Loans and set forth the entire understanding of the parties with
respect thereto and supersede any prior written or oral agreements among the
parties hereto with respect to the Bridge Loans.

 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to GSCP the enclosed copies of this Commitment Letter,
together, if not previously executed and delivered, with the Fee Letter and the
Engagement Letter on or before the close of business on July 5, 2005, whereupon
this Commitment Letter, the Fee Letter and the Engagement Letter shall become
binding agreements between us.  If not signed and returned by that time, this
offer will terminate at that time.  We look forward to working with you on this
transaction.

 

 

Very truly yours,

 

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

By:

/s/ Walter A. Jackson

 

 

Authorized Signatory

 

 

 

Confirmed as of the date above:

 

 

 

POGO PRODUCING COMPANY

 

 

 

By:

/s/ James P. Ulm, II

 

 

 

Name:

James P. Ulm, II

 

 

Title:

Senior Vice President and
Chief Financial Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

(in millions)

 

Lender

 

Commitment

 

 

 

 

 

Goldman Sachs Credit Partners L.P.

 

$

1,800.0

 

Total

 

$

1,800.0

 

 

--------------------------------------------------------------------------------


 

Annex A

 

In the event that any of the Lenders or the Administrative Agent (each, an
“Indemnified Party”) becomes involved in any capacity in any action, proceeding
or investigation brought by or against any person, including stockholders,
partners or other equity holders of the Company or the Acquired Business, in
connection with or as a result of either this arrangement or any matter referred
to in this Commitment Letter or the Fee Letter (together, the “Letters”), the
Company periodically will reimburse such Indemnified Party for its reasonable
legal and other expenses (including the cost of any investigation and
preparation) incurred in connection therewith.  The Company also will indemnify
and hold each Indemnified Party harmless against any and all losses, claims,
damages or liabilities to any such person in connection with or as a result of
either this arrangement or any matter referred to in the Letters and without
regard to the exclusive or contributory negligence of any of the Indemnified
Parties, except to the extent that such have been found by a final,
non-appealable judgment of a court that any such loss, claim, damage or
liability results from the gross negligence, willful misconduct or bad faith of
such Indemnified Party in performing the services that are the subject of the
Letters.  If for any reason the foregoing indemnification is unavailable to any
Indemnified Party or insufficient to hold it harmless, then the Company shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative economic interests of the Company and the Acquired Business
and their respective affiliates, stockholders, partners or other equity holders,
on the one hand, and such Indemnified Party, on the other hand, in the matters
contemplated by the Letters as well as the relative fault of the Company and the
Acquired Business and their respective affiliates, stockholders, partners or
other equity holders, on the one hand, and such Indemnified Party, on the other
hand, with respect to such loss, claim, damage or liability and any other
relevant equitable considerations.  The reimbursement, indemnity and
contribution obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any affiliate of any Indemnified Party and
the partners, directors, agents, employees and controlling persons (if any), as
the case may be, of such Indemnified Party and any such affiliate, and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Company, such Indemnified Party, any such
affiliate and any such person.  The Company also agrees that neither any
Indemnified Party nor any of such affiliates, partners, directors, agents,
employees or controlling persons shall have any liability based on its or their
exclusive or contributory negligence or otherwise to the Company, the Acquired
Business or any person asserting claims on behalf of or in right of the Company,
the Acquired Business or any other person in connection with or as a result of
either this arrangement or any matter referred to in the Letters, except in the
case of the Company, to the extent that any losses, claims, damages, liabilities
or expenses incurred by the Company or its affiliates, stockholders, partners or
other equity holders have resulted from the gross negligence, willful misconduct
or bad faith of such Indemnified Party in performing the services that are the
subject of the Letters; provided, however, that in no event shall such
Indemnified Party or such other parties have any liability for any indirect,
consequential or punitive damages in connection with or as a result of such
Indemnified Party’s or such other parties’ activities related to the Letters.
 Any right to trial by jury with respect to any action or proceeding arising in
connection with or as a result of either this arrangement or any matter referred
to in the Letters is hereby waived by the parties hereto.  The Company agrees
that any suit or proceeding arising in respect to this agreement or our
engagement will be tried exclusively in the U.S. District Court for the Southern
District of New York or, if that court does not have subject matter
jurisdiction, in any state court located in the City of New York, and the
Company agrees to submit to the jurisdiction of, and to venue in, such courts. 
The provisions of this Annex A shall

 

A-1

--------------------------------------------------------------------------------


 

survive any termination or completion of the arrangement provided by the
Letters, and this Commitment Letter shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws.

 

A-2

--------------------------------------------------------------------------------


 

Annex B

 

Pogo Producing Company
Summary of Terms and Conditions of the Bridge Loans

 

This Summary of Terms and Conditions outlines certain terms of the Bridge Loans
and the Bridge Loan Agreement referred to in the Commitment Letter, of which
this Annex B is a part.  Certain capitalized terms used herein are defined in
the Commitment Letter.

 

Borrower

 

The Company.

 

 

 

Guarantors

 

Each of the Guarantors (if any) under the Credit Facility (collectively, the
“Guarantors”) will guarantee (the “Guarantee”) all obligations under the Bridge
Loans, which guarantee will be subordinated to the Credit Facility as set forth
below. The Bridge Loans and the Guarantee will rank pari passu with all other
indebtedness and guarantees of indebtedness of the Company and its subsidiaries
(including, without limitation, the Acquired Business), if any.

 

 

 

Sole Lead Arranger, Sole Bookrunner, Sole Syndication Agent and Administrative
Agent

 

 

 

Goldman Sachs Credit Partners L.P. (“GSCP”; in its capacities as Sole Lead
Arranger, Sole Bookrunner and Sole Syndication Agent, the “Arranger”; and, in
its capacity as Administrative Agent, the “Administrative Agent”).

 

 

 

Lenders

 

GSCP and/or other financial institutions selected by GSCP (each, a “Lender” and,
collectively, the “Lenders”).

 

 

 

Loans

 

Up to $1.8 billion in aggregate principal amount of Senior Subordinated
Increasing Rate Loans due 2006 (the “Bridge Loans”); provided, that if the Asset
Sale is consummated at or prior to the time of the consummation of the
Acquisition, the aggregate principal amount of the Bridge Loans will be up to
$1.0 billion; and provided further that the aggregate principal amount of the
Bridge Loans will be reduced in an amount equal to the aggregate principal
amount of any Permanent Securities sold on or before the date on which the
Bridge Loans are made (in escrow or otherwise).

 

 

 

Subordination

 

The Bridge Loans, the Guarantee and all obligations with respect thereto will be
unsecured and subordinated in right of payment to the payment in full of all
obligations of the Company under the Credit Facility pursuant to subordination
terms substantially identical to those contained in the indenture governing the
2005 Notes (the

 

B-1

--------------------------------------------------------------------------------


 

 

 

“2005 Indenture”). The Company will not be permitted to incur any other
indebtedness that is subordinated to the borrowings under the Credit Facility
and senior to the Bridge Loans. Nothing in these subordination provisions will
prevent any holder of Bridge Loans from receiving and retaining any proceeds
originally received by the Company, a parent holding company of the Company or
any subsidiary of the Company that were used to redeem Bridge Loans to the
extent required under the Mandatory Repayment provision described below.

 

 

 

Maturity

 

One year from the date of the making of the Bridge Loans (the “Maturity Date”).
If, upon the Maturity Date, any Bridge Loan has not been previously repaid in
full, and provided that no Conversion Default (as defined below) has occurred
and is continuing, such Bridge Loan shall be automatically converted into a Term
Loan (each a “Term Loan”) due on the six-year anniversary of the Closing Date.
At any time on or after the Maturity Date, at the option of the applicable
Lender, the Term Loans may be exchanged in whole or in part for Senior
Subordinated Exchange Notes due 2011 (the “Exchange Notes”) having an equal
principal amount.

 

 

 

 

 

“Conversion Default” means any event of default under the Bridge Loan Agreement,
any payment default under the Credit Facility or any other material
indebtedness, any bankruptcy default (as defined) or any material default under
the Engagement Letter or the Fee Letter.

 

 

 

 

 

The Term Loans will be governed by the provisions of the Bridge Loan Agreement
and will have the same terms as the Bridge Loans, except as expressly set forth
on Exhibit 1 to this Annex B. The Exchange Notes will be issued pursuant to an
Indenture that will have the terms set forth on Exhibit 1 to this Annex B.

 

 

 

Interest

 

The Bridge Loans will initially bear interest at a rate per annum equal to the
sum of (a) the greater of (i) 6.5% or (ii) the reserve adjusted Eurodollar Rate,
reset monthly, in either case calculated on the basis of the actual number of
days elapsed in a year of 360 days, plus (b) a spread (the “Spread”) equal to
(i) 0 basis points in the case of clause (a)(i) above; and (ii) 300 basis points
in the case of clause (a)(ii) above. The interest rate in effect on the Bridge
Loans will be reduced by 75 basis points upon the occurrence of either (i) the
consummation of the Asset Sale prior to the Closing Date and the application of
proceeds therefrom (or a combination of such proceeds and other cash) to fund no
less than $800.0 million of the purchase price for the Acquisition or (ii) the
consummation

 

B-2

--------------------------------------------------------------------------------


 

 

 

of the Asset Sale after the Closing Date and the application of proceeds
therefrom (or a combination of such proceeds and other cash) to repay no less
than $800.0 million of the Bridge Loans. If the Bridge Loans are not repaid in
whole within three months following the Closing Date, the Spread will increase
by 50 basis points at the end of such three-month period and will increase by an
additional 50 basis points at the end of each three-month period thereafter.
Notwithstanding the foregoing, at no time will the interest rate in effect on
the Bridge Loans be less than the rate in effect on the Credit Facility or
exceed a per annum rate equal to the yield then in effect on United States
Treasury Notes with a maturity of 10 years plus 600 basis points.

 

 

 

 

 

Interest will be payable at the end of each interest period in arrears and on
the date of any prepayment of the Bridge Loans.

 

 

 

 

 

As used herein, the term “reserve adjusted Eurodollar Rate” shall have the
meaning customary and appropriate for financings of this type, and the basis for
calculating accrued interest and the interest periods for loans bearing interest
at the reserve adjusted Eurodollar Rate shall be customary and appropriate for
financings of this type. Interest on amounts not paid when due will accrue at a
rate equal to the applicable rate set forth above, plus an additional two
percentage points (2.00%) per annum and will be payable on demand.

 

 

 

 Mandatory Repayment

 

The net proceeds to the Company, any parent holding company of the Company or
any subsidiary of the Company (including, without limitation, the Acquired
Business following the Closing Date) from (i) any direct or indirect public
offering or private placement of any debt or equity securities (other than
issuances pursuant to employee stock plans), (ii) any future bank borrowings
other than under the Credit Facility (including the increase of commitments
permitted thereunder) as in effect on the Closing Date and (iii) subject to
certain ordinary course exceptions (including any required pro rata prepayment
of pari passu debt pursuant to the “asset sale” covenant contained in the
indentures governing the Company’s existing senior subordinated notes), any
future asset sales, including the Asset Sale, or receipt of insurance proceeds
will be used to redeem the Bridge Loans subject, in the case of clauses (ii) and
(iii) (other than with respect to the Asset Sale), to the required prior
repayment of any amount outstanding under the Credit Facility, in each case, at
100% of the principal amount of the Bridge Loans

 

B-3

--------------------------------------------------------------------------------


 

 

 

redeemed plus accrued interest to the date of the redemption.

 

 

 

Change of Control

 

Each holder of Bridge Loans will be entitled to require the Company, and the
Company must offer, to repay the Bridge Loans held by such holder at a price of
100% of principal amount, plus accrued interest, upon the occurrence of a Change
of Control (as defined in the 2005 Indenture). Prior to making the repayment
offer, the Company will, within 30 days of the Change of Control, repay all
obligations under the Credit Facility or obtain any required consent of the
lenders under the Credit Facility to make such repayment of the Bridge Loans.

 

 

 

Optional Repayment

 

The Bridge Loans may be prepaid, in whole or in part, at the option of the
Company at any time upon three business days’ written notice at a price equal to
100% of the principal amount thereof plus accrued interest to the date of
redemption.

 

 

 

Payments

 

Payments by the Company will be made by wire transfer of immediately available
funds.

 

 

 

Representations and Warranties

 

The Bridge Loan Agreement will contain such representations and warranties by
the Company (with respect to the Company and the Acquired Business) as are usual
and customary for financings of this kind or as are otherwise deemed appropriate
by the Arranger for this transaction in particular (in its sole discretion).

 

 

 

Covenants

 

The Bridge Loan Agreement will contain such covenants by the Company (with
respect to the Company and its subsidiaries) as are usual and customary for
financings of this kind or as are otherwise deemed appropriate by the Arranger
for this transaction in particular (in its sole discretion), based upon (and
substantially identical to) the covenants in the 2005 Indenture. In addition,
the Bridge Loan Agreement will contain covenants that prohibit the Company from
(i) consummating any acquisition of assets or businesses for a purchase price
that, individually or in the aggregate, exceeds $50.0 million and (ii) issuing
additional indebtedness that would cause the Company’s aggregate outstanding
indebtedness to exceed at any time $3.0 billion.

 

 

 

Events of Default

 

The Bridge Loan Agreement will include such events of default (and, as
appropriate, grace periods) as are usual

 

B-4

--------------------------------------------------------------------------------


 

 

 

and customary for financings of this kind or as are otherwise deemed appropriate
by the Arranger for this transaction in particular (in its sole discretion),
based upon (and substantially identical to) the events of default in the 2005
Indenture.

 

 

 

Conditions Precedent

 

The several obligations of the Lenders to make, or cause one of their respective
affiliates to make, the Bridge Loans will be subject to closing conditions
deemed appropriate by the Arranger for financings of this kind generally and for
this transaction in particular, including, without limitation, the following
closing conditions:

 

 

 

 

 

1.             Concurrent Transactions.  The Acquisition shall have been
consummated pursuant to the Acquisition Agreement and all conditions precedent
to the consummation of the Acquisition shall have been satisfied or, with the
prior approval of the Arranger, waived.  The terms of the Acquisition Agreement
and the Bridge Loan Agreement shall be satisfactory in all respects to the
Arranger and its counsel.  The pro forma capitalization of the Company shall be
as described in the Commitment Letter.  There shall not exist (pro forma for the
Acquisition and the financing thereof) any default or event of default under the
Credit Facility, the Bridge Loans, the Bridge Loan Agreement or any of the other
Loan Documents (as defined), or under any other material indebtedness of the
Company or its subsidiaries.

 

 

 

 

 

2.             Confirmatory Due Diligence.  The Arranger shall not have become
aware of any information relating to conditions or events not previously
described to the Arranger or constituting new information or additional
developments concerning conditions or events previously disclosed to the
Arranger which it, in its judgment, believe may have a material adverse effect
on the condition (financial or otherwise), assets, liabilities (contingent or
otherwise), properties, solvency, business, management or prospects of the
Company or the Acquired Business.

 

 

 

 

 

3.             Financial Statements.  At least 25 days prior to the Closing
Date, the Arranger shall have received (i) audited financial statements of the
Company for each of the three fiscal years immediately preceding the Acquisition
and any appropriate unaudited financial statements for any interim

 

B-5

--------------------------------------------------------------------------------


 

 

 

 

 

 

period or periods of the Company and all other recent, probable or pending
acquisitions and (ii) pro forma financial statements of the Company for the year
ended December 31, 2004 and as of and for the appropriate interim period or
periods reflecting the completion of the Acquisition and all other recent,
probable or pending acquisitions and divestitures (including, if required by
Regulation S-X, the Asset Sale), in each case, all meeting the requirements of
Regulation S-X and all such financial statements shall be satisfactory in form
and substance to the Arranger.  Such financial statements shall show pro forma
consolidated EBITDA of the Company after giving effect to the Acquisition and
the Asset Sale (calculated in accordance with Regulation S-X and including only
those adjustments that the Arranger agrees are appropriate) for the twelve-month
period ended March 31, 2005, and for the latest twelve-month period for which
financial statements are available, of not less than an amount to be agreed
upon; provided, that if the Asset Sale is not required to be reflected in the
Company’s pro forma financial statements pursuant to the requirements of
Regulation S-X, then such financial statements shall show pro forma consolidated
EBITDA of the Company after giving effect to the Acquisition (calculated in
accordance with Regulation S-X and including only those adjustments that the
Arranger agrees are appropriate) for the twelve-month period ended March 31,
2005, and for the latest twelve-month period for which financial statements are
available, of not less than an amount to be agreed upon.

 

 

 

 

 

4.             Approvals and Consents.  All necessary governmental, shareholder
and third-party approvals and consents necessary or desirable in connection with
the Acquisition and the financing thereof and the transactions contemplated
thereby and otherwise referred to herein shall have been received and shall be
in full force and effect, and all applicable waiting periods shall have expired
without any action being taken by any applicable authority.  The Arranger, in
its sole discretion, shall be satisfied that the borrowings under the Bridge
Loans and the performance by the Company of the transactions contemplated by the
Commitment Letter, the Fee Letter and the Engagement Letter, including, but not
limited to, the issuance of the Permanent Securities and the repayment of the

 

B-6

--------------------------------------------------------------------------------


 

 

 

Bridge Loans at maturity or upon a mandatory repayment event, will not conflict
with, result in a breach or violation of any of the terms or provisions of,
require a waiver or amendment to, or constitute a default under the Credit
Facility, the indentures governing the Company’s senior subordinated notes or
any other agreement governing material indebtedness of the Company or its
subsidiaries.

 

 

 

 

 

5.             Litigation, etc.  There shall not exist any action, suit,
investigation, litigation or proceeding pending or threatened in any court or
before any arbitrator or governmental authority that, in the opinion of the
Arranger, materially affects the Acquisition, the financing thereof or any of
the other transactions contemplated hereby, or that has had or could have a
material adverse effect on the Company or the Acquired Business or their
respective subsidiaries, the Acquisition, the financing thereof, or any of the
transactions contemplated hereby.

 

 

 

 

 

6.             Availability under Credit Facility.  After giving effect to the
consummation of the Acquisition, the Company shall have availability under the
Credit Facility in an amount to be agreed upon.

 

 

 

 

 

7.             Performance of Obligations.  All costs, fees, expenses
(including, without limitation, legal fees and expenses) and other compensation
contemplated by the Commitment Letter, the Fee Letter and the Engagement Letter
payable to GSCP, Goldman Sachs, the Arranger, the Administrative Agent or the
Lenders shall have been paid to the extent due and the Company shall have
complied in all material respects with all of its other obligations under the
Commitment Letter, the Fee Letter and the Engagement Letter.

 

 

 

 

 

8.             Funding Notice. The Lenders shall have received not less than
three business days’ prior written notice of the Closing Date.

 

 

 

 

 

9.             Corporate Structure; Organizational Documents.  All agreements
relating to, and the corporate structure and management of, the Company and its
subsidiaries (including, without limitation, the Acquired Business), and all
organizational documents of such entities, shall be satisfactory to the
Arranger.

 

B-7

--------------------------------------------------------------------------------


 

 

 

10.           Environmental Matters.  The Lenders shall have received reports
and other information in form, scope and substance satisfactory to the Arranger
concerning any environmental liabilities.

 

 

 

 

 

11.           Customary Closing Documents.  All documents required to be
delivered under the definitive financing documents, including customary legal
opinions, corporate records and documents from public officials and officers’
certificates shall have been delivered.  The Arranger shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the U.S.A. Patriot Act.

 

 

 

 

 

12.           Solvency.  The Lenders shall have received a certificate from the
chief financial officer of the Company, in form and substance satisfactory to
the Arranger, supporting the conclusions that after giving effect to the
Acquisition and the related transactions contemplated hereby, the Company will
not be insolvent or be rendered insolvent by the indebtedness incurred in
connection therewith, or be left with unreasonably small capital with which to
engage in its businesses, or have incurred debts beyond its ability to pay such
debts as they mature.

 

 

 

 

 

13.           Satisfactory Documentation.  The definitive documentation
evidencing the Bridge Loans shall be prepared by counsel to the Arranger and
shall be in form and substance satisfactory to the Arranger and the Lenders.

 

 

 

 

 

14.           Prior Marketing of Permanent Securities.  The Arranger shall be
satisfied that the Company has used all commercially reasonable efforts to cause
the Permanent Securities (as such term is defined in the Engagement Letter) to
be issued and sold on or prior to the Closing Date, which efforts shall include,
without limitation, the preparation of a preliminary prospectus or preliminary
offering memorandum or preliminary private placement memorandum suitable for use
in connection with customary offering practices and the participation of senior
management of the Company in connection therewith.

 

 

 

Transferability and Participations

 

Each of the Lenders will be free to sell or transfer all or any part of or any
participation in any of the Bridge Loans to

 

B-8

--------------------------------------------------------------------------------


 

 

 

any third party with the consent of the Arranger and to pledge any or all of the
Bridge Loans to any commercial bank or other institutional lender, to the extent
permitted by law.

 

 

 

Modification of the Bridge Loans

 

Modification of the Bridge Loans may be made with the consent of Lenders holding
greater than 50% of the Bridge Loans then outstanding, except that no
modification or change may extend the maturity of any Bridge Loan or change the
time of payment of interest on any Bridge Loan, reduce the rate of interest or
the principal amount of any Bridge Loan, alter the redemption provisions of any
Bridge Loan, change the subordination provisions in a manner that would
adversely affect the holders of the Bridge Loans or reduce the percentage of
holders necessary to modify or change the Bridge Loans, without the consent of
Lenders holding 100% of the Bridge Loans affected thereby.

 

 

 

Cost and Yield Protection

 

The Lenders will receive cost and yield protection customary for facilities and
transactions of this type, including, but not limited to, compensation in
respect of prepayments, taxes (including but not limited to gross-up provisions
for withholding taxes imposed by any governmental authority and income taxes
associated with all gross-up payments), changes in capital requirements,
guidelines or policies or their interpretation or application, illegality,
change in circumstances, reserves and other provisions deemed necessary by the
Lenders to provide customary protection for U.S. and non-U.S. financial
institutions.

 

 

 

Taxes, Reserve Requirements and Indemnities

 

 

The Bridge Loan Agreement will provide that all payments will be made free and
clear of any taxes (other than franchise taxes and taxes on overall net income),
imposts, assessments, withholdings or other deductions whatsoever. Any foreign
lenders will be required to furnish to the Arranger appropriate certificates or
other evidence of exemption from U.S. federal tax withholding.

 

 

 

 

 

The Company will indemnify the Lenders against all increased costs of capital
resulting from reserve requirements or otherwise imposed, in each case subject
to customary increased costs, capital adequacy and similar provisions to the
extent not taken into account in the calculation of the Base Rate or the reserve
adjusted Eurodollar Rate.

 

B-9

--------------------------------------------------------------------------------


 

Indemnity

 

The Bridge Loan Agreement will contain customary and appropriate provisions
relating to indemnity and related matters in a form reasonably satisfactory to
the Arranger.

 

 

 

Governing Law and Jurisdiction

 

The Bridge Loan Agreement will provide that the Company will submit to the
non-exclusive jurisdiction and venue of the federal and state courts of the
State of New York and will waive any right to trial by jury. New York law will
govern the Loan Documents.

 

 

 

Counsel to the Arranger and Administrative Agent

 

Latham & Watkins LLP.

 

The foregoing is intended to summarize certain basic terms of the Bridge Loans. 
It is not intended to be a definitive list of all of the requirements of the
Lenders in connection with the Bridge Loans.

 

B-10

--------------------------------------------------------------------------------


 

Exhibit 1 to Annex B

 

Summary of Terms and Conditions of Term Loans and Exchange Notes

 

This Summary of Terms and Conditions of Term Loans and Exchange Notes outlines
certain terms of the Term Loans and Exchange Notes referred to in Annex B to the
Commitment Letter, of which this Exhibit 1 is a part.  Capitalized terms used
herein have the meanings assigned to them in Annex B to the Commitment Letter.

 

Term Loans

 

On the Maturity Date, so long as no Conversion Default has occurred and is
continuing, the outstanding Bridge Loans will be automatically converted into
Term Loans.  The Term Loans will be governed by the provisions of the Bridge
Loan Agreement and, except as expressly set forth below, will have the same
terms as the Bridge Loans.

 

Maturity

 

The Term Loans will mature on the sixth anniversary of the Closing Date.

 

 

 

Interest Rate

 

The Term Loans will bear interest at a floating rate per annum (the “Interest
Rate”) equal to the sum of the Conversion Rate, reset quarterly, plus the
Conversion Spread (each determined as set forth below); provided, that at no
time will the Interest Rate be less than the rate in effect on the Credit
Facility or exceed a per annum rate equal to the yield then in effect on United
States Treasury Notes with a maturity of 10 years plus 600 basis points.

 

 

 

 

 

“Conversion Rate” with respect to any Term Loan for any interest period means
the per annum rate equal to the greater of (i) the three-month reserve adjusted
Eurodollar Rate, reset monthly, plus 500 basis points and (ii) the current rate
on the Bridge Loans at the Maturity Date, all as determined two business days
prior to the commencement of such interest period.

 

 

 

 

 

“Conversion Spread” with respect to any Term Loans means zero basis points
during the three-month period commencing on the Maturity Date and shall increase
by 50 basis points per annum at the beginning of each subsequent three-month
period.

 

 

 

 

 

Notwithstanding the foregoing, after the occurrence and during the continuance
of any payment default, interest will accrue on all past due amounts of Term
Loans at the then-applicable rate plus 200 basis points per annum. Interest will
be payable in arrears at the end of each interest period and on the maturity
date of the Term Loans.

 

1

--------------------------------------------------------------------------------


 

Exchange Notes

 

At any time on or after the Maturity Date, upon five or more business days prior
notice, the Term Loans may, at the option of a Lender, be exchanged for a
principal amount of Exchange Notes equal to 100% of the aggregate principal
amount of the Term Loans so exchanged.  No Exchange Notes will be issued until
the Company receives requests to issue at least $50.0 million in aggregate
principal amount of Exchange Notes.  The Company will issue Exchange Notes under
an indenture (the “Indenture”) that complies with the Trust Indenture Act of
1939, as amended.  The Company will appoint a trustee reasonably acceptable to
the Lenders.

 

Maturity

 

The Exchange Notes will mature on the sixth anniversary of the Closing Date.

 

 

 

Interest Rate

 

Each Exchange Note will bear interest at a fixed rate equal to the interest rate
on the Term Loan surrendered in exchange for such Exchange Note as of the date
of such exchange. Interest will be payable in arrears at the end of each fiscal
quarter of the Company.

 

 

 

Optional Redemption

 

Exchange Notes will be non-callable until the fourth anniversary of the Closing
Date. Thereafter, each Exchange Note will be callable at par plus accrued
interest plus a premium equal to (i) one half of the coupon on such Exchange
Note commencing on the fourth anniversary of the Closing Date and (ii) one
quarter of the coupon on such Exchange Note commencing on the fifth anniversary
of the Closing Date. In addition, prior to the third anniversary of the Closing
Date, up to 35% of the original principal amount of each series of the Exchange
Notes may be redeemed from the proceeds of a qualifying equity offer by the
Company at a redemption price equal to par plus the coupon and accrued interest.

 

 

 

Defeasance Provisions of Exchange Notes

 

 

Customary.

 

 

 

Modification

 

Customary.

 

 

 

Change of Control

 

Customary at 101%.

 

 

 

Registration Rights

 

The Company will file within 30 days after the Maturity Date and will use its
best efforts to cause to become effective as soon thereafter as practicable, a
shelf registration statement with respect to the Exchange Notes (a “Shelf
Registration Statement”). If a Shelf Registration Statement is filed, the
Company will keep such registration statement effective and available (subject
to customary exceptions) until it is no longer needed to

 

2

--------------------------------------------------------------------------------


 

 

 

permit unrestricted resales of all of the Exchange Notes. If within 90 days from
the Maturity Date (the “Effectiveness Date”) a Shelf Registration Statement for
the Exchange Notes has not been declared effective, then the Company will pay
liquidated damages in the form of increased interest of 50 basis points per
annum on the principal amount of Exchange Notes and Term Loans outstanding to
holders of such Exchange Notes and Term Loans who are unable freely to transfer
Exchange Notes from and including the 91st day after the Maturity Date to but
excluding the effective date of such Shelf Registration Statement. On the 90th
day after the Effectiveness Date, the liquidated damages shall increase by 50
basis points per annum, and on each 90 day anniversary of the Effectiveness Date
thereafter, shall increase by 50 basis points per annum, to a maximum increase
in interest of 200 basis points per annum. The Company will also pay such
liquidated damages for any period of time (subject to customary exceptions)
following the effectiveness of a Shelf Registration Statement that such Shelf
Registration Statement is not available for sales thereunder. All accrued
liquidated damages will be paid on each quarterly interest payment date.

 

 

 

Covenants

 

The indenture relating to the Exchange Notes will contain covenants
substantially identical to those contained in the 2005 Indenture.

 

 

 

Events of Default

 

The indenture relating to the Exchange Notes will provide for Events of Default
substantially identical to those contained in the 2005 Indenture.

 

The foregoing is intended to summarize certain basic terms of the Term Loans and
Exchange Notes.  It is not intended to be a definitive list of all of the
requirements of the Lenders in connection with the Term Loans and Exchange
Notes.

 

3

--------------------------------------------------------------------------------